Citation Nr: 0624050	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-15 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for right ear tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for bilateral 
hearing loss and tinnitus.  

The veteran duly appealed the RO's decision.  In his April 
2005 substantive appeal, the veteran clarified that his 
tinnitus and hearing loss were only in his right ear.  Thus, 
the Board has characterized the issues on appeal as set forth 
on the cover page of this decision.  

In June 2006, the veteran testified before the undersigned 
Veterans Law Judge in support of his claims of service 
connection for right ear hearing loss and tinnitus.  In July 
2006, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. § 
20.900(c), the Board advanced the veteran's case on the 
docket in light of his age.

At the June 2006 Board hearing, the veteran raised a claim of 
entitlement to an increased rating for his service-connected 
right ear otitis externa.  Inasmuch as this claim is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for appropriate action.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
current right ear hearing loss and tinnitus are causally 
related to his active service.  



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, right ear 
hearing loss and tinnitus were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b) (2005).  VA must also assist the claimant 
in obtaining the evidence needed to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In light of the favorable decision below, any defect in 
providing notice and assistance to the veteran is obviously 
harmless error.  The Board therefore finds that no further 
notification or development action is necessary prior to 
consideration of the appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005), rev'd on other grounds, 44 F.3d 1328 
(Fed. Cir. 2006); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Factual Background

At the veteran's January 1951 military preinduction medical 
examination, his ears were normal on clinical evaluation and 
a whispered voice test revealed that his hearing acuity was 
15/15, bilaterally.  

In-service medical records are negative for complaints or 
findings of tinnitus or hearing loss.  

At the veteran's March 1953 military separation medical 
examination, it was noted that his right ear was draining.  
His hearing acuity was 15/15, bilaterally, on a whispered 
voice test.  

The veteran's complete service personnel records are not 
associated with the claims folder, although his DD Form 214 
shows that his primary military occupational specialty was 
field radio repairman.  He received the Korean Service Medal 
with one Bronze Star and the United Nations Service Medal.  

In April 1953, the veteran filed an application for VA 
compensation benefits, seeking service connection for various 
disabilities, including ear trouble with discharge.  His 
application is silent for any mention of hearing loss or 
tinnitus.  

In connection with his claim, the veteran underwent VA 
medical examination in June 1953, at which he reported 
constant discharge from the right ear.  Examination showed an 
infection in the right ear canal.  The tympanic membrane was 
intact.  Examination of the left ear was normal.  A 
conversational spoken voice hearing test revealed hearing 
acuity of 20/20, bilaterally.  The diagnosis was chronic 
otitis externa.  

In a July 1953 rating decision, the RO granted service 
connection for chronic otitis externa of the right ear and 
assigned a 10 percent disability rating.  

The veteran again underwent VA medical examination in June 
1958 to determine the current severity of his service-
connected disabilities.  At the examination, he indicated 
that he had no complaints referable to his ears.  Examination 
showed that the canals were normal, although the eardrum was 
scarred.  A conversational spoken voice hearing test revealed 
hearing acuity of 20/20, bilaterally.  The diagnosis was no 
ear disease.  

Based on the findings at the medical examination, in a July 
1958 rating decision, the RO reduced the rating for the 
veteran's right otitis externa to zero percent.  

In August 2003, the veteran filed a claim of service 
connection for hearing loss and tinnitus, which he attributed 
to noise exposure during his tour of duty in Korea.  

In connection with his claim, the veteran was afforded a VA 
medical examination in October 2003, at which he reported no 
subjective hearing problems, other than high pitched tinnitus 
in the right ear, which he indicated began many years ago.  
The veteran reported that his right ear drum was perforated 
during service and that he had experienced episodic drainage 
since that time, approximately once every 3 to 4 years.  He 
indicated that he had worked in the military police during 
service, as well as a field radio operator in Korea.  The 
veteran denied post-service occupational noise exposure, but 
indicated that he had worked in a machine shop after service 
for 31 years.  

Audiometric testing revealed that the veteran's right pure 
tone thresholds were 5, 10, 15, 50, and 55 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  Left ear 
pure tone thresholds were 10, 10, 30, 55, and 50 decibels at 
the same tested frequencies.  Speech recognition was 100 
percent correct on the right and 94 percent correct on the 
left.  The diagnoses were moderate to moderately severe 
sensorineural hearing loss at 3,000 to 4,000 hertz in the 
right ear and mild to moderately severe sensorineural hearing 
loss 2,000 to 4,000 hertz in the left ear.  The examiner 
indicated that she had reviewed the veteran's claims folder 
and noted that no audiometric testing had been conducted 
during the veteran's period of service.  She also noted that 
the veteran had a history of noise exposure, both during 
service and thereafter.  She indicated that it was her 
opinion that the veteran's hearing loss was related to noise 
exposure, but that it was not possible to determine whether 
it was related to military noise exposure, post-service noise 
exposure, or both.  

At his June 2006 Board hearing, the veteran testified that 
his duties during service included working as a field radio 
repairman and as a military police officer.  He indicated 
that he had had significant noise exposure during service, 
including both small arms and artillery fire.  He indicated 
that after his separation from service, he worked in the 
field of metal spinning and was exposed to some noise from 
the machines, but nothing like the level of noise exposure he 
had experienced during active service.  The veteran indicated 
that he first noticed problems with hearing loss in 1953, 
around the time he was married.  His spouse corroborated his 
testimony in that regard.  The veteran also testified that he 
had experienced ringing in his right ear almost every day 
since his separation from service.  Nonetheless, the veteran 
indicated that he had never undergone audiometric testing 
until he attended his VA examination in October 2003.  The 
veteran's representative argued that the veteran's right ear 
hearing loss and tinnitus could either be related to noise 
exposure during service or to the veteran's service-connected 
otitis externa.  

Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

For certain chronic disorders, including an organic disease 
of the nervous system such as sensorineural hearing loss, 
service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable 
degree within one year following separation from service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice- 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385 (2005), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Analysis

The veteran seeks service connection for right ear hearing 
loss and tinnitus.  He argues that his right ear hearing loss 
and tinnitus were incurred in service as a result of noise 
exposure.  In the alternative, he theorizes that his right 
ear hearing loss and tinnitus may be causally related to his 
service-connected chronic otitis externa.  

Because the veteran's service medical records are negative 
for complaints or findings of a right ear hearing loss or 
tinnitus and because a right ear hearing loss or tinnitus was 
not diagnosed for many years after service separation, it 
cannot be said that the veteran's current right ear hearing 
loss and tinnitus were present during active service or 
manifest to a compensable degree within the first post-
service year.  38 C.F.R. § 3.303, 3.307, 3.309.  

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).  

In this case, in October 2003, after reviewing the veteran's 
claims folder, a VA examiner indicated that it was her 
opinion that the veteran's current hearing disability, 
presumably including both right ear hearing loss and right 
ear tinnitus, was related to noise exposure, but that it was 
not possible to determine whether it was related to military 
noise exposure, post-service noise exposure, or both.  The 
Board notes that the record contains no contradictory medical 
opinion regarding the etiology of the veteran's right ear 
hearing loss and tinnitus.  

Given the available evidence, the ultimate cause of the 
veteran's hearing loss and tinnitus is not known to a 
certainty.  Certainty, however, is not required.  As noted 
above, under the benefit-of-the-doubt rule, for the veteran 
to prevail, there need not be a preponderance of the evidence 
in his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  See Gilbert, 1 Vet. App. at 54.  Given the medical 
opinion discussed above, such a conclusion cannot be made in 
this case.  Thus, the Board finds that service-connection for 
right ear hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for right ear tinnitus is 
granted.




______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


